DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 11/06/2020 has been entered. Claims 7 and 15 have been canceled. Claims 1-6, 8-14 and 16 remain pending in the application. Applicant’s amendments to Claims have overcome each and every objection and 112 rejections previously set forth in the Non-Final Office Action mailed 8/6/2020.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-6, 8-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-6, 8-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy et al. (US 20180141787 A1) in view of Choi et al. (US 20100246974 A1) and further in view of Ridnour et al. (US 20050273277 A1) .

one or more sensors (image capture assemble 410 of Fig. 4) configured to monitor a flexible member (The image capture assembly 410 is positioned with the hoist 34 and rope 36 in its field of view to monitor the hoist 34 and rope, see [0057] and it is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members, see [0034]); and 
a processing module (e.g. optical control system 412 of Fig. 4) configured to receive reference image data (the computer readable storage medium 414 may have stored therein a plurality of baseline images, see [0046]), compare the image data with the reference image data (The optical detection system 400 may then analyze the captured image, for example, by comparing relative positions of components in the captured image and the baseline image or comparing relative conditions or appearances of the components in the captured image and the baseline image, see [0046]), determine a defect based on the comparison (The optical detection system 400 may then determine a status or condition of the detected component based on the comparison, see [0046] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see [0044]) and a threshold setting information for the flexible member (the baseline value corresponds to a predetermined limit position of the hook block 37 relative to the boom tip, see [0063]), and transmit a notification based on the defect (In response to determining one or more of the conditions or statuses above, the optical detection system 400 may generate an alert, message, alarm or the like to inform the operator of a determined condition or status, see [0087]).
However, Rudy does not clearly teach an image processor configured to convert the sensor data from the one or more sensors to image data.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the detection system of Choi to provide a defect detection system wherein the defect detection performance of the device for detecting a surface defect is significantly improved over that of the related art device for optically detecting a defect as suggested, see Choi [0051].
However, Rudy and Choi do not teach wherein the processor is further configured to determine a location of the defect of the flexible member and map the defect to a remaining life of the flexible member.
In an analogous art, Ridnour teaches wherein the processor is further configured to determine a location of the defect of the flexible member (Upon gathering and combining of the data signals, network 42 relays this information to processor 44, where the data signals are compared with a predetermined expected failure value in order to predict failure at specific hot spot location HS on structure, see [0129]) and map the defect to a remaining life of the flexible member (This comparison data may also be used to determine the remaining useful life of structure 20 based upon the percentage calculated until failure. For example, if the data signals generated by sensors S1, S2, S3, S4 amount as a percentage to only 50% of the predetermined expected failure value, then it can be approximated that structure 20 has a 50% remaining useful life, see [0129]).


Regarding claim 2, Rudy as modified by Choi and Ridnour teaches the system of claim 1 and Choi further teaches wherein the processing module is configured to determine the defect further comprises categorizing the defect into one or more classes based at least in part on the defect (the MPT can acquire the distribution of magnetic particles corresponding to the geometry of the defect so as to classify the defect based on its geometry information, see Choi [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the fatigue life of Ridnour with the detection system of Choi to provide a defect detection system wherein the defect detection performance of the device for detecting a surface defect is significantly improved over that of the related art device for optically detecting a defect as suggested, see Choi [0051].

Regarding claim 4, Rudy as modified by Choi and Ridnour teaches the system of claim 1, wherein the flexible member is one of rope, wire, belt, and chain (It is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members suitable for winding and unwinding on a hoist, see Rudy [0034]).

Regarding claim 5, Rudy as modified by Choi and Ridnour teaches the system of claim 1, wherein the reference image data is based on the flexible member (The optical control system 402 may also 

Regarding claim 6, Rudy as modified by Choi and Ridnour teaches the system of claim 1, wherein the threshold setting information is based on an application type for the flexible member (In a tightly wrapped configuration, the distance between centers of adjacent wraps should be approximately equal to the rope width W.sub.r, while in a loosely wrapped configuration, such a distance will exceed that rope width W.sub.r by a predetermined threshold amount, see Rudy [0080]).

Regarding claim 8, Rudy as modified by Choi and Ridnour teaches the system of claim 1, wherein the notification comprises a location of the defect, a number of defects, a type of defect, or a recommendation for performing a service relating to the flexible member (The crane control system 300 may then alert the operator other personnel to the determined status or condition and carry out crane control functions in response to the determined status, see Rudy [0043] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see Rudy [0044]).

Regarding claim 9, Rudy teaches a method for performing automated defect detection for a flexible member using image processing (method of determining a condition of a crane component of Fig. 18), the method comprising: 
monitoring, by one or more sensors (image capture assemble 410 of Fig. 4), a flexible member to obtain sensor data (The image capture assembly 410 is positioned with the hoist 34 and rope 36 in its 
receiving reference image data to compare to the image data (the computer readable storage medium 414 may have stored therein a plurality of baseline images, see [0046]); 
determining a defect based on the comparison and threshold setting information for the flexible member (The optical detection system 400 may then determine a status or condition of the detected component based on the comparison, see [0046] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see [0044] and the baseline value corresponds to a predetermined limit position of the hook block 37 relative to the boom tip, see [0063]); and 
transmitting a notification based on the defect (In response to determining one or more of the conditions or statuses above, the optical detection system 400 may generate an alert, message, alarm or the like to inform the operator of a determined condition or status, see [0087]).
However, Rudy does not clearly teach converting the sensor data from the one or more sensors to image data.
In an analogous art, Choi teaching optically detecting defect of wire rod including converting the sensor data from the one or more sensors to image data (The lighting device 17 acts as a surface light source to emit circular light, the optical sensor 13 receives the light of the lighting device 17 reflected from the round wire rod 2, which is being transported, generates an optical signal from the reflecting light, and converts the optical signal into an image signal, see [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the detection system of Choi to provide a defect detection system wherein the defect detection 
However, Rudy and Choi do not teach determining a location of the defect of the flexible member; mapping the defect to a remaining life of the flexible member.
In an analogous art, Ridnour teaches determining a location of the defect of the flexible member (Upon gathering and combining of the data signals, network 42 relays this information to processor 44, where the data signals are compared with a predetermined expected failure value in order to predict failure at specific hot spot location HS on structure, see [0129]); mapping the defect to a remaining life of the flexible member (This comparison data may also be used to determine the remaining useful life of structure 20 based upon the percentage calculated until failure. For example, if the data signals generated by sensors S1, S2, S3, S4 amount as a percentage to only 50% of the predetermined expected failure value, then it can be approximated that structure 20 has a 50% remaining useful life, see [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the detection system of Choi with the fatigue life of Ridnour to provide a monitoring system and methodology for determining the useful life status of a structure by predicting failure at a specific location on the structure as suggested, see Ridnour [0010].

Regarding claim 10, Rudy as modified by Choi and Ridnour teaches the method of claim 9 and Choi further teaches wherein determining the defect further comprises categorizing the defect into one or more classes based at least in part on the defect (the MPT can acquire the distribution of magnetic particles corresponding to the geometry of the defect so as to classify the defect based on its geometry information, see Choi [0011]).


Regarding claim 12, Rudy as modified by Choi and Ridnour teaches the method of claim 9, wherein the flexible member is at least one of rope, wire, belt, and chain (It is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members suitable for winding and unwinding on a hoist, see Rudy [0034]).

Regarding claim 13, Rudy as modified by Choi and Ridnour teaches the method of claim 9, wherein the reference image data is based on the flexible member (The optical control system 402 may also detect, or be provided with, a baseline width W.sub.rb for a rope wrap 52, wire or strand 50. The baseline width W.sub.rb may be input to the optical control system 402 by an operator, or identified in a captured image, see Rudy [0059]).

Regarding claim 14, Rudy as modified by Choi and Ridnour teaches the method of claim 9, wherein the threshold setting information is based on an application type for the flexible member (In a tightly wrapped configuration, the distance between centers of adjacent wraps should be approximately equal to the rope width W.sub.r, while in a loosely wrapped configuration, such a distance will exceed that rope width W.sub.r by a predetermined threshold amount, see Rudy [0080]).

.

6.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy et al. (US 20180141787 A1) in view of Choi et al. (US 20100246974 A1) and further in view of Ridnour and Kemnitz et al. (US 20120174683 A1).
Regarding claim 3, Rudy as modified by Choi and Ridnour teaches the system of claim 1.
However, Rudy, Choi and Ridnour do not clearly teach wherein the one or more sensors are optical fibers.
In an analogous art, Kemnitz teaches wherein the one or more sensors are optical fibers (an optical fibre sensor for monitoring of the bending strain along the cable length, see [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy, the detection system of Choi and the fatigue life of Ridnour with the optical fiber sensor of Kemnitz to provide a defect detection system , which would allow controlling, preferably real-time monitoring, and localizing the bending strain to which the cable is subjected during operation while ensuring long-term reliability of the measurements as suggested, see Kemnitz [0014].

Regarding claim 11, Rudy as modified by Choi and Ridnour teaches the method of claim 9.

In an analogous art, Kemnitz teaches wherein the one or more sensors are optical fibers (an optical fibre sensor for monitoring of the bending strain along the cable length, see [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy, the detection system of Choi and the fatigue life of Ridnour with the optical fiber sensor of Kemnitz to provide a defect detection system , which would allow controlling, preferably real-time monitoring, and localizing the bending strain to which the cable is subjected during operation while ensuring long-term reliability of the measurements as suggested, see Kemnitz [0014].

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Subramaniyan et al. (US 20170178308 A1) discloses A monitoring system for determining component wear is provided. The monitoring system includes a memory device configured to store a reference model of a component and a component wear monitoring (CWM) device configured to receive a component image of a first component being inspected, detect a plurality of manmade structural features in the received component image, adjust the component image to mask out at least some of the plurality of manmade structural features from the received component image, compare the adjusted component image with the reference model to determine one or more potential defect areas in the first component, analyze each of the one or more defect areas to determine a state of the potential defect areas, and output the state of the one or more potential defect areas to a user. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641